Title: [Diary entry: 17 March 1788]
From: Washington, George
To: 

Monday 17th. Thermometer at 37 in the Morning— at Noon and  at Night. Clear all day and pleasant. Wind a

little variable—in the Morning Easterly—in the evening Southerly. Went up (accompanied by Colo. Humphreys) to the Election of Delegates to the Convention of this State (for the purpose of considering the New form of Governmt. which has been recommended to the United States); When Doctr. Stuart and Colo. Simms were chosen without opposition. Dined at Colo. Fitzgeralds, and returned in the Evening.